Cook, J.,
concurring in judgment.
{¶ 26} I remain unconvinced that the state appealed “the final verdict” within the meaning of R.C. 2945.67(A) when it sought leave to appeal the trial court’s denial of its motion to amend the indictment. Rather than appealing the “final verdict” itself, the state appealed the trial court’s substantive ruling on the propriety of amending the indictment following trial. “A court of appeals has discretionary authority pursuant to R.C. 2945.67(A) to review substantive law rulings made in a criminal case which result in a judgment of acquittal so long as the judgment itself is not appealed.” State v. Bistricky (1990), 51 Ohio St.3d 157, 555 N.E.2d 644, syllabus.
{¶ 27} Despite my disagreement with the majority over the nature of the state’s interlocutory appeal, I agree that Lomax is ineligible for the death penalty. The trial court determined that it had not found Lomax guilty of a capital specification. Under controlling United States Supreme Court precedent, such a determination operates as an “acquittal on the merits” on the question of whether death was an appropriate punishment. Arizona v. Rumsey (1984), 467 *324U.S. 203, 211, 104 S.Ct. 2305, 81 L.Ed.2d 164. Accordingly, the Double Jeopardy Clause of the Fifth Amendment to the United States Constitution barred any further sentencing proceedings that could have resulted in the death penalty. See id.; Bullington v. Missouri (1981), 451 U.S. 430, 443-446, 101 S.Ct. 1852, 68 L.Ed.2d 270.
{¶ 28} Whatever the correctness of the trial court’s ruling on the state’s posttrial motion to amend the indictment, the court of appeals should not have reversed and remanded for capital sentencing proceedings that would run afoul of double jeopardy principles. See State v. Edmondson (2001), 92 Ohio St.3d 393, 395-396, 750 N.E.2d 587; see, also, Smalis v. Pennsylvania (1986), 476 U.S. 140, 145, 106 S.Ct. 1745, 90 L.Ed.2d 116 (“"When a successful postacquittal appeal by the prosecution would lead to proceedings that violate the Double Jeopardy Clause, the appeal itself has no proper purpose”). I would accordingly sustain Lomax’s second proposition of law and reverse the judgment on that basis.